




Exhibit 10.1
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as of
this 8th day of April, 2016, by and between Caesars Enterprise Services, LLC
(“CES”) and Tariq M. Shaukat (“Executive”) (collectively, the “Parties”).
WHEREAS, Caesars Entertainment Operating Company, Inc. (“CEOC”) and Executive
are parties to that certain Employment Agreement, dated as of April 2, 2012,
which Employment Agreement has been assigned by CEOC to CES (the “Existing
Agreement”);
WHEREAS, Executive is contemplating relocation outside of Las Vegas, Nevada for
personal family reasons, and Executive and CES are collaborating to ensure a
seamless transition in connection with any such resignation; and
WHEREAS, each of CES and Executive desire to amend the Existing Agreement on the
terms and subject to the conditions set forth in this Amendment.
NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
1.Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings assigned to such terms in the Existing Agreement.
2.    Commitment to Continue. Executive agrees that he shall not voluntarily
terminate his employment with CES with an effective date of termination on or
prior to May 31, 2016.
3.    Qualifying Termination: For purposes of this Amendment, a “Qualifying
Termination” shall be the Executive’s resignation and termination of employment
with CES with an effective date of termination on or after May 31, 2016 after
having provided the notice contemplated by the Existing Agreement; provided,
however, that Executive’s resignation and termination of employment with CES
with an effective date of termination after December 31, 2016 shall not be a
“Qualifying Termination”.
4.    Certain Benefits Upon Qualifying Termination. Subject to Executive’s
execution and non-revocation of a customary release and compliance with the
provisions of the Existing Agreement, including without limitation compliance
with Section 11 of the Existing Agreement for a period of 18 months commencing
on the date Executive’s employment with CES terminates (i.e., the “Non-Compete
Period”) and compliance with Section 12 of the Existing Agreement, CES agrees
that, upon a Qualifying Termination:
(a)
Executive shall be entitled to the amounts contemplated by Section 8.1(b)(ii) of
the Existing Agreement as if Executive had resigned his position for Good Reason
(as defined in the Existing Agreement); however, Executive shall not be entitled
the amounts contemplated by Section 8.1(b)(ii)(A) and Section 8.1(b)(ii)(B) of
the Existing Agreement;


719127765 15482999

--------------------------------------------------------------------------------



(b)
Executive shall also be entitled to a pro rata bonus calculated through the date
of termination, corresponding to the year in which the termination of employment
occurs. Such bonus is to be paid at the same time and in the same manner in
which CES pays annual bonuses to its similarly situated active officers (but not
later than March 15 of the calendar year following Executive’s termination of
employment). The bonus shall be determined and adjusted based on the bonus pool
determined by the CES Board of Directors, and shall be paid subject to the same
criteria, and at the target bonus percentage applicable to similarly situated
active officers of CES;

(c)
each option to purchase Caesars Entertainment Corporation (“Caesars”) common
stock issued to Executive by Caesars and which is outstanding and unexercised
(“Caesars Options”) shall, to the extent unvested, be vested and thereafter be
exercisable in accordance with its respective terms. Expiration for all Caesars
Options shall be as defined for Good Reason in the respective Caesars Options
plans, including in Section 4(a) of the 2012 Performance Incentive Plan
Nonqualified Option Award Agreement issued to Executive, and Section 6.4 of the
Caesars Entertainment Corporation 2012 Performance Incentive Plan; and

(d)
each restricted stock unit in respect of Caesars Entertainment Corporation or
Caesars Acquisition Company common stock issued to Executive by Caesars and
which is outstanding and unvested shall be vested. For the avoidance of doubt,
settlement in respect of these restricted stock units shall occur in accordance
with the terms of the respective plans under which they were issued (which, in
the case of Caesars Acquisition Company, is scheduled to occur in October 2016)
and Executive acknowledges and agrees that Caesars Entertainment Corporation and
Caesars Acquisition Company shall be entitled to withhold shares to the extent
necessary to satisfy tax withholding obligations.

For the avoidance of doubt, for the purposes of the Existing Agreement, Stock
Award Agreements, Restricted Stock Agreements, and Caesars Options Agreements, a
Qualifying Termination shall be considered a resignation for Good Reason, except
as explicitly specified in Section 4(a) above. Further, for the avoidance of
doubt, Executive reserves and maintains the right to resign for Good Reason as
defined in the Existing Agreement, with no modifications to the benefits
provided in Section 8.1(b)(ii) of the Existing Agreement, but without
entitlement to the additional benefits provided in Section 4 of the present
Amendment unless otherwise provided in the Existing Agreement.
In the event Executive fails to execute or revokes a release as provided above
or to comply with Section 11 of the Existing Agreement for the Non-Compete
Period, CES shall have no further obligations to Executive under this Amendment
or the Existing Agreement and any Caesars Options shall terminate immediately.

2
719127765 15482999

--------------------------------------------------------------------------------



5.    Section 409A Compliance. This Amendment is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the "Code") (including
the exceptions thereto), to the extent applicable, and the provisions of this
Amendment will be administered, interpreted and construed accordingly. If any
provision contained in the Amendment conflicts with the requirements of Section
409A of the Code, the Amendment shall be deemed to be reformed so as to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto). Notwithstanding anything to the contrary herein, to the extent
permitted under Section 409A of the Code, each payment described under Section 4
of this Amendment, or Section 8 or Exhibit A of the Existing Agreement shall be
deemed to be a separate payment for purposes of Section 409A of the Code.
6.    Withholding. For the avoidance of doubt, Section 26 of the Existing
Agreement applies to any payment or benefit provided to Executive pursuant to
this Amendment.
7.    No Other Amendments. Except as expressly set forth herein, the Existing
Agreement shall remain in full force and effect and shall not be amended or
modified.
8.    Governing Law. This Amendment, and any disputes which arise in connection
with this Amendment, shall be governed by Sections 21 and 22 of the Existing
Agreement as if such provisions were set forth herein.
9.    Counterparts. This Amendment may be executed in any number of counterparts
and signatures may be delivered by facsimile, each of which may be executed by
less than all parties, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument.



3
719127765 15482999

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.
CAESARS ENTERPRISE SERVICES, LLC




By: /s/ Mark Frissora
Name: Mark Frissora
Title: President and Chief Executive Officer


 
/s/ Tariq M. Shaukat
Tariq M. Shaukat

4
719127765 15482999